Citation Nr: 1717593	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  14-30 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1956.  

This matter is before the Board of Veteran's Appeals (Board) on appeal of a January 2012 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in or caused by military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's hearing loss claim is being granted in this case, representing a full award of the benefits sought on appeal.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, to include hearing loss and tinnitus, service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a)); See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

However, failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2016); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

The results of a December 2011 VA examination and a May 2011 private audiometric test show that the Veteran currently suffers from bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Thus, the current disability criterion is met. 

The Veteran stated on appeal that he was exposed to loud noise during military service while working on jet aircraft engines; the Veteran's Form DD 214 indicates that his military occupational specialty (MOS) was Jet Aircraft Mechanic.  In his August 2014 VA Form 9, the Veteran elaborated that "[t]his work was done without hearing protection and many times this work was done as close as 6 inches from a running jet engine."  The Veteran is competent to describe his in-service noise exposure, and the Board finds his statements and testimony to be credible.  Thus, the in-service incurrence criterion is met.

The remaining question is whether the Veteran's current bilateral hearing loss is related to his active service.  The Veteran's service treatment records do not show complaints of or treatment for bilateral hearing loss during his active service.  The Veteran's was given whisper tests during his August 1952 enlistment and October 1956 separation exams, which are not accurate reflections of the presence of hearing loss, and a May 1956 audiometric test does not indicate impaired hearing for VA purposes. 

In support of his claim, the Veteran submitted a May 2011 opinion from a private audiologist, Dr. K.R.C., who indicated that he examined the Veteran and diagnosed him with bilateral hearing loss.  He further noted the Veteran's service as an aircraft mechanic on the flight line for 4 years during the Korean War, and the Veteran's claims that he has noticed increased difficulty understanding speech for many years.  Dr. K.R.C. concluded that it was likely that the Veteran's hearing loss is due to his history of in-service noise exposure.  

The VA examiner who conducted the Veteran's December 2011 VA examination determined that it is less likely than not that the Veteran's current hearing loss is related to his active service.  The examiner based her opinion on the Veteran's audiogram and post military occupational noise exposure as a service station owner, automotive mechanic, and farmer.  Furthermore, the examiner noted that she reviewed the Veteran's VA claims file and stated that "[t]here are no outside medical records relating to hearing loss or tinnitus."  However, the examiner's opinion does not address Dr. K.R.C's private audiological opinion or private audiometric records that were of record at the time of the examination.  Even more problematic, the examiner also states "C-file contained...no service medical records", and yet the Veteran's claims file has several service medical records, including entrance and separation examinations, plus an audiogram in service in 1956.  Because the examiner failed to consider all relevant evidence of record, the Board finds that the VA opinion is inadequate for adjudication purposes, and will be assigned no probative weight.  

In a December 2011 statement, the Veteran also stated that he has suffered from hearing loss since active duty, and submitted two buddy statements in support of his claim.  In his December 2011 statement, Mr. W.B. stated that he has known the Veteran since 1971, and noted that the Veteran has always had a difficult time hearing their normal conversations.  In his December 2011 statement, Mr. J.B.L. stated that he has known the Veteran since 1944, and that he noticed a difference in the Veteran's hearing after his discharge from the Air Force, and told the Veteran he needed hearing aids.  

Taking into account the VA opinion, the private audiologist's opinion, the buddy statements and the Veteran's own competent and credible lay statements, the Board resolves all reasonable doubt in his favor and concludes that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to his military service.  It follows that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



REMAND

The Veteran underwent a VA examination in December 2011, at which time it was noted that he had a bilateral hearing loss disability under 38 C.F.R. § 3.385 and tinnitus.  The VA examiner opined that it is less likely than not that the Veteran's current tinnitus is a symptom associated with the Veteran's hearing loss, and that it is less likely than not that the Veteran's current tinnitus is due to military noise exposure.  The examiner provided the same rationale in support of her tinnitus opinions that she provided in support of her hearing loss opinion, referencing the Veteran's post-service noise exposure, audiogram, and the lack of any outside medical records relating to hearing loss or tinnitus.  However, it is not immediately clear how the Veteran's history of post-service noise exposure and his audiogram demonstrate that the Veteran's current tinnitus is not a symptom of his hearing loss, or how the Veteran's audiogram demonstrates that the Veteran's current tinnitus is not due to military noise exposure, and the examiner does not provide any other information to clarify her rationale for those opinions.  Rather, it appears the examiner simply copied the same rationale from the hearing loss portion of the examination report into the section to provide a rationale for the negative tinnitus opinion.  Also, as noted above, it is problematic that the examination report reflects that the examiner found that the file contained no service medical records when in fact there are service medical records associated with the Veteran's claims file.

Because the VA examiner failed to provide a clear rationale for her opinions regarding the Veteran's tinnitus and because the examiner apparently did not consider the Veteran's service medical records, the Board finds that the etiology opinion is inadequate for adjudication purposes.  Consequently, the Board finds that a remand is necessary in order to obtain another opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Sacramento VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Arrange for an audiologist, other than the one who provided the December 2011 opinion, to review the Veteran's claims file and address the following: 

The examiner should opine whether the Veteran's tinnitus is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  The examiner should also opine as to whether the Veteran's tinnitus is related to his service-connected hearing loss.  Please note for purposes of this opinion that noise exposure during military service has been conceded.

The examiner should focus specifically on whether the noise exposure in service is the cause of the Veteran's tinnitus, whether such tinnitus began during or was initially manifested during military service, or whether the Veteran's tinnitus is proximately due to or the result of the Veteran's hearing loss.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of tinnitus due to noise exposure in service.

All opinions must be accompanied by an explanation.  The lack of tinnitus documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for tinnitus.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


